Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/17/20, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable MEGGIOLARO ET AL  (US 2012/0059273) in view of HSU ET AL (US 2019/0240842).  Herein after MEGGIOLARO and HSU.
As for independent claim 1, MEGGIOLARO discloses a method, comprising: 
receiving, by a mobile computing device (mobile computer 2) from an electroencephalogram (EEG) monitoring headset (1 and 3), an incoming wireless communication signal comprising an EEG data stream (brain signals); 
{see at least figure 8, pars. 0068 which discloses the communication between the EEG monitoring headset (1 and 3), the mobile computing device (2) and mobile robot 5 (at least one peripheral) through the communication channel 4; at least pars. 0002, 0041 discloses receiving the brain signals by the computer 2}.
processing, by an application running on the mobile computing device, the received EEG data stream (brain signals) to determine at least one actionable command for at least one peripheral device (mobile robot 5); {see at least figure 8, pars. 0002, 0068, 0041, 0070-0071, 0095 which discloses transducing said signals into functional commands useful in several applications. The step of transducing signals (the interface) comprises EEG signal analyses, which extract features that can be classified as specific mental activities. The step of transducing signals preferably comprises three steps: signal preprocessing; different models of neural networks to classify mental activities; and usage of different classifiers implementations based on multiple trials classification}; and
 transmitting, by the mobile computing device (mobile computer 2) to the at least one peripheral device (mobile robot 5), at least one outgoing signal comprising the at least one determined actionable command 
{see at least figure 8, pars. 0068 which discloses the communication between the EEG monitoring headset (1 and 3), the mobile computing device (2) and mobile robot 5 (at least one peripheral) through the communication channel 4; see at least figure 8, pars. 0039, 0041, 0068,  0070-0071, 0095}.
MEGGIOLARO discloses claimed invention as indicated above.  However, the communication between the mobile computing device and EEG monitoring headset and mobile robot as shown in MEGGIOLARO is not explicitly in wireless communication signal.   However, such this limitation is taught in HSU at least in figure 1, pars. 0016-0017, 0020-0021 which discloses the wireless communication between the mobile computing device (200); EEG monitoring headset 400 and peripheral device (robot 100); the mobile device 200 receive EEG data and transmitted the processed EEG data to robot 100 via wireless communication}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the wireless communication between the EEG monitoring headset, mobile robot and mobile computing device of HSU into the systems of MEGGIOLARO for the benefit of increases efficiency communication without using a cable or wire.  
As for dep. claims 2-3, which discloses wherein the mobile computing device is a smartphone, wherein the mobile computing device is a touchpad {see HSU at least figure 2, par. 0016}.
As for dep. claims 4-5, which discloses wherein the at least one peripheral device is connected to a user wearing the EEG-monitoring headset, wherein the at least one peripheral device is disconnected from a user wearing the EEG-monitoring headset {see MEGGIOLARO at least figure 8, and HSU at least figure 1}. 
As for dep. claim 6, which discloses wherein processing the received EEG data stream comprises the application running a developer-provided EEG data processing algorithm, wherein the application comprises functionality that allows for changing between EEG data processing algorithms {see MEGGIOLARO pars. 0009; 0041-0042}. 
As for dep. claim 7, which discloses wherein the developer-provided EEG data processing algorithm is a machine learning classifier trained to determine the at least one actionable command based on the received EEG data stream {see at least MEGGIOLARO at least pars. 0039-0049}. 
As for dep. claim 8, which discloses receiving, by the mobile computing device, a further incoming wireless communication signal comprising sensor data from at least one sensor connected to a user who is wearing the EEG-monitoring headset {see at least HSU figure 1, pars. 0016-0017}.
As for dep. claim 9, which discloses wherein the at least one peripheral device comprises a wearable robotic walking apparatus {see MEGGIOLARO at least figure 8, HSU at least figure 1}.
As for dep. claims 10-11, which discloses wherein the at least one actionable command comprises an actionable command to cause a peripheral device to provide sensory motor feedback during operation of the wearable robotic walking apparatus, wherein the peripheral device is a wrist mounted device {see MEGGIOLARO at least figure 8, pars. 0039, 0057; HSU at least pars. 0020-0024, 0045}. 
As for independent claims 19-20, which carry the similar limitation as the rejected claim 1 above.  They are therefore rejected for the same reason sets forth the rejected claim 1 above. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable MEGGIOLARO in view of HSU as applied to claims above and in view of ALMONE ET AL (US 2018/0348863).  Herein after ALMONE.
As for dep. claim 12, MEGGIOLARO/HSU discloses claimed invention as indicated above except for the mobile computing device to vibrate to provide feedback during operation of the wearable robotic walking apparatus.  However, such these limitations are taught in ALMONE at least in par. 0139.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of ALMONE into the system of MEGGIOLARO/HSU for assist the user in achieving a particular mental state (ALMONE par. 0039).
Claim(s) 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable MEGGIOLARO in view of HSU as applied to claims above and in view of HORSEMAN (US 2013/0013331).
As for dep. claim 13, MEGGIOLARO/HSU discloses claimed invention as indicated above.  MEGGIOLARO/HSU discloses display the image content based on the processed EEG data as shown in HSU at least figure 19, par. 0019-0020.  MEGGIOLARO/HSU does not explicitly disclose causing the mobile computing device to display an avatar representing expected motion based on the received EEG data stream.  However, HORSEMAN discloses the known concept of displaying the health avatar on the mobile device representing the emotional state of a person when recording the neurol signal of the person {see at least figure 12, pars. 0149-0150, 0177, 0179}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of HORSEMAN into the system of MEGGIOLARO/HSU mimic the user current emotional state and/or facial gesture. 
As for dep. claims 14, which discloses wherein the avatar is displayed on the mobile computing device and the at least one outgoing wireless communication signal is transmitted from the mobile computing device to the at least one peripheral device contemporaneously {see HORSEMAN at least figure 12, pars. 0149-0150, 0177, 0179, HSU at least pars. 0019-0020}. 
As for dep. claim 15, which discloses wherein the avatar is displayed on the mobile computing device at a point in time before the at least one outgoing wireless communication signal is transmitted from the mobile computing device to the at least one peripheral device {see HORSEMAN at least figure 12, pars. 0149-0150, 0177, 0179, HSU at least pars. 0019-0020}. 
As for dep. claim 16, which discloses wherein the at least one outgoing wireless communication signal is transmitted from the mobile computing device to the at least one peripheral device only after a probability of successful operation of the at least one peripheral device crosses a threshold level based on the received EEG data stream {see MEGGIOLARO at least pars. 0070-0071, 0110-0111, 0123, 0126}
As for dep. claim 18, which discloses wherein the at least one peripheral device comprises a wearable robotic walking apparatus, the method further comprising displaying a probability of successful walking on the mobile computing device based on the received EEG data stream {see HSU at least par. 0019-0020. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664